DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/813,752 filed on 03/10/2020.
Claims 1-17 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 13-17 are objected to because of the following informalities:    

Claim 13 appears to be independent and should therefore include all limitations of claim 1 rather than simply referring to claim 1. 
Claim 14 appears to be independent and should therefore include all limitations of claim 2 rather than simply referring to claim 2. 
Claim 15 appears to be independent and should therefore include all limitations of claim 3 rather than simply referring to claim 3. 
Claim 16 appears to be independent and should therefore include all limitations of claim 4 rather than simply referring to claim 4. 
Claim 17 appears to be independent and should therefore include all limitations of claim 7 rather than simply referring to claim 7.

Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a route calculation unit” in claim 1,
“a route evaluation unit” in claims 1-3,
“a map generation unit” in claims 1 and 7-12,
“a storage unit” in claims 4-6,

“The storage unit 10 is configured of a storage medium such as a random access memory (RAM), a read only memory (ROM), a hard disk drive (HDD), or a flash memory.” [Description of the Embodiments – 20th paragraph]

“a parking lot barrier determination unit” in claims 4-6,
“a parking lot booking processing unit” in claims 7-12,
“a display unit” in claims 13-17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a route calculation unit that calculates a route from a place of departure to a destination” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of calculating “the composite route with reference to the roadway DB 11, the parking lot DB 12, and the sidewalk DB 13.” There is no disclosure of any particular structure, either explicitly or inherently, to calculate. The use of “the composite route with reference to the roadway DB 11, the parking lot DB 12, and the sidewalk DB 13” is not adequate structure for performing the calculating function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a route evaluation unit that perform an evaluation of the route on a basis of barriers included in the route” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of evaluating “a route on the basis of barriers included in the route.” There is no disclosure of any particular structure, either explicitly or inherently, to evaluate. The use of “a route on the basis of barriers included in the route” is not adequate structure for performing the evaluating function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a map generation unit that generates an assist map obtained by displaying a recommended route based on the evaluation on a map” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of setting “a plurality of routes with high evaluation results obtained by the route evaluation unit 26 as recommended routes and generates the assist map 100 (see FIG. 5) on which the recommended routes are displayed (Step S4).” There is no disclosure of any particular structure, either explicitly or inherently, to set. The use of “a plurality of routes with high evaluation results obtained by the route evaluation unit 26 as recommended routes and generates the assist map 100 (see FIG. 5) on which the recommended routes are displayed (Step S4)” is not adequate structure for performing the setting function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a parking lot barrier determination unit that determines whether or not an object or an action with a probability of becoming the parking lot barrier for a user involved in moving of the wheelchair user is present” in claims 4-6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of determining “whether or not objects, times, or actions that may be parking lot barriers for the user are present in the parking lot.” There is no disclosure of any particular structure, either explicitly or inherently, to determine. The use of “whether or not objects, times, or actions that may be parking lot barriers for the user are present in the parking lot” is not adequate structure for performing the determining function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a parking lot booking processing unit that is able to communicate with a parking lot booking system that manages the parking lot” in claims 7-12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of booking “the parking lot selected via the parking lot booking system 4 (see FIG. 1) that manages parking lots (Step S6).” There is no disclosure of any particular structure, either explicitly or inherently, to book. The use of “the parking lot selected via the parking lot booking system 4 (see FIG. 1) that manages parking lots (Step S6)” is not adequate structure for performing the booking function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a display unit for displaying the assist map” in claims 13-17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of displaying “a map that is returned from the moving assist device 2 and includes the recommended route (hereinafter, referred to as an "assist map") (all the components are not illustrated).” There is no disclosure of any particular structure, either explicitly or inherently, to display. The use of ““a map that is returned from the moving assist device 2 and includes the recommended route (hereinafter, referred to as an "assist map") (all the components are not illustrated)” is not adequate structure for performing the displaying function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2-17 are also rejected due to their dependency on claim 1.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As the Applicant has invoked 112(f) properly but the specification does not provide a clear linking statement as to what the structural equivalents are, the Applicant’s claim limitations will be afforded their broadest reasonable interpretation.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of, for example, calculating a route from a place of departure to a destination in claim 1. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 2-17 are also rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claim 1 is directed towards a moving assist device that assists a wheelchair user to move (machine). Dependent claims 2-17 are also directed towards a moving assist device that assists a wheelchair user to move (machine).  
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes. Taking into account claim 1, the claim recites calculates a route from a place of departure to a destination, perform an evaluation of the route on a basis of barriers included in the route, and evaluates the composite route on a basis of the parking lot barriers and the road barriers. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, the claim encompasses a person planning a route towards a destination and further studying the route as a result of detecting obstacles within the way. Thus, the claim recites a mental process.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No. Claim 1 recites two additional element – a route and barriers. Both elements are recited at a high-level of generality (i.e., as received data) such that they amount to no more than mere instructions to apply the exception using a generic route and barriers. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
On the other hand, claim 1 recites the additional element of generates an assist map obtained by displaying a recommended route based on the evaluation on a map. 
The generating step is recited at a high level of generality (i.e. as a general means of transmitting and receiving data), and amounts to mere data gathering, which is a form of insignificant post-solution activity. 
This type of abstract idea recited in claims 1-17 is a mental process.
Step Two B: Does the Claim Provide an Inventive Concept
No. Regarding claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a route and barriers amount to no more than mere instructions to apply the exception using a generic route and barriers. Mere instructions to apply an exception using a route and barriers cannot provide an inventive concept.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on transmitting and receiving data and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea.   
Claims 2-17 are merely field of use limitations which simply further limit the abstract idea set forth in claim 1. These claims do not contain further limitations that make them subject matter eligible.
For example, dependent claim 7 merely recites the well understood, routine and conventional computing functions of data transmission and gathering. These claims do not contain further limitations that make them subject matter eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yairi (U.S. Pub. No. 2005/0256885 A1) in view of Ishikawa (JP 2018101287 A) in further view of Penilla (U.S. Pub. No. 2017/0169712 A1).

Regarding Claim 1:
Yairi teaches:
A moving assist device that assists a wheelchair user to move, the moving assist device comprising:, (“The present invention relates to a self-sustained moving support system, a method of the same and a recording medium, especially, in particular to a technology applicable for the barrier-free moving support for handicapped persons and aged persons.” (Yairi: Technical Field – 1st paragraph))
a route calculation unit that calculates a route from a place of departure to a destination;, (“compute a guide route of the sidewalk to a destination depending on each disability condition from the sidewalk data” (Yairi: Disclosure of the Invention – 11th paragraph) Examiner Note: The examiner is interpreting the self-sustained moving support system to be the route calculation unit in this case based on its ability to compute a guide route of the sidewalk to a destination.)
and a map generation unit that generates an assist map obtained by displaying a recommended route, (“output an electronic map in which the guide route is combined with the map data. Additionally, the self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system further comprises a communications terminal connected to the communication network to display the electronic map received from the information processing means.” (Yairi: Disclosure of the Invention – 11th-12th paragraphs) Examiner Note: The examiner is interpreting the self-sustained moving support system to be the map generation unit in this case based on its ability to output a map and guide route.)
wherein the route is a composite route that includes, (“The guide route is not the data based on the centerline of the road generally created for automobiles but constructed by the network of sidewalks for pedestrians in order to provide more detailed information for handicapped persons. Since most sidewalks are provided on both sides of the drive way, both lines are controlled along blocks and it is displayed which of the right sidewalk or the left sidewalk is used as FIG. 5.” (Yairi: Best Mode for Carrying out the Invention – 54th-55th paragraphs, FIG. 5))
and a wheelchair route that indicates moving using a wheelchair,, (“the optimum guide route depending on each disability condition” (Yairi: Background Art – 8th paragraph))
related to the wheelchair route,, (“the optimum guide route depending on each disability condition” (Yairi: Background Art – 8th paragraph))
Yairi does not teach but Ishikawa teaches:
a route evaluation unit that perform an evaluation of the route on a basis of barriers included in the route;, (“An information distribution device 10 as an evaluation device comprises an acquisition part 42 which acquires information showing driving capability as feature information showing features of driving by a user, and an evaluation part 43 which evaluates quality of a route where a user moves based upon the driving capability that the feature information shows.” (Ishikawa: Abstract – lines 2-6, FIG. 2) Ishikawa further discusses the evaluation of a route based on barriers and states “the information distribution device 10 determines whether the number of times that an accident has occurred in a predetermined route exceeds a predetermined threshold based on the acquired information, and if the number of times that the accident has occurred exceeds a predetermined threshold, A score value indicating the quality of the route may be deducted. In addition, it is considered that a route with low road surface quality, such as uneven road surfaces or unpaved sections, should not be provided much in the guidance process.” (Ishikawa: Description – 79th-80th paragraphs, FIG. 2) Examiner Note: The examiner is interpreting the routes with low surface quality to present barriers to a driver including uneven roads or unpaved sections.)
based on the evaluation on a map,, (“an evaluation part 43 which evaluates quality of a route where a user moves based upon the driving capability that the feature information shows.” (Ishikawa: Abstract – lines 4-6, FIG. 2))
and the route evaluation unit evaluates the composite route, (“An information distribution device 10 as an evaluation device comprises an acquisition part 42 which acquires information showing driving capability as feature information showing features of driving by a user, and an evaluation part 43 which evaluates quality of a route where a user moves based upon the driving capability that the feature information shows.” (Ishikawa: Abstract – lines 2-6, FIG. 2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Ishikawa in order to create a safe and user-friendly moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Ishikawa’s evaluation device, method, and program as “it takes time and effort to collect the quality of each route through field inspections.” (Ishikawa: Description – 5th paragraph) Combining Yairi and Ishikawa would therefore “easily evaluate the quality of a route provided to a user” (Ishikawa: Description – 6th paragraph) in order to “provide appropriate routes to users, not only the road surface conditions such as unpaved areas and accident-prone points, but also the quality of various routes such as whether or not safe driving is being performed” (Ishikawa: Description – 5th paragraph).
Yairi in view of Ishikawa does not teach but Penilla teaches:
a parking lot as an intermediate point and includes a vehicle route that indicates moving using a vehicle, (“a method for navigating a vehicle automatically from a current location to a destination location without a human operator is provided. The method includes identifying a vehicle location using global positioning system (GPS) data regarding the vehicle. Also included is identifying that the vehicle location is near or at a parking location. Then, using mapping data defined for the parking location. The mapping data at least in part is used to find a path at the parking location to avoid a collision of the vehicle with at least one physical structure when the vehicle is automatically moved at the parking location.” (Penilla: Summary – 11th paragraph))
the barriers include parking lot barriers related to the parking lot and road barriers, (“The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc.” (Penilla: Detailed Embodiments – 64th paragraph))
on a basis of the parking lot barriers and the road barriers., (“The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc.” (Penilla: Detailed Embodiments – 64th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi in view of Ishikawa with these above aforementioned teachings from Penilla in order to create an effective and safe moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Penilla’s systems for automatic driverless movement for self-parking processing as “technology has been advancing, yet accidents occur far too often. There is a need for ways to implement technology to assist drivers to avoid or reduce accidents.” (Penilla: Background – 8th paragraph) Combining Yairi and Penilla would therefore create “methods, computer systems, and servers for processing collision avoidance feedback to vehicles using vehicle-to-vehicle wireless communication” (Penilla: Summary – 10th paragraph).
Regarding Claim 2:
Yairi in view of Ishikawa in further view of Penilla, as shown in the rejection above, discloses the limitations of claim 1. Yairi does not teach but Ishikawa teaches:
The moving assist device according to claim 1, wherein the route evaluation unit scores the parking lot barriers and the road barriers, and evaluates the composite route on a basis of a total score of the composite route., (“the evaluation unit 43 calculates a score indicating the quality of the route based on the identified driving ability (step S203). For example, the evaluation unit 43 calculates a score indicating the quality of the route” (Ishikawa: Description – 46th paragraph, FIG. 2, 7) Ishikawa further discusses the evaluation of a route based on barriers and states “the information distribution device 10 determines whether the number of times that an accident has occurred in a predetermined route exceeds a predetermined threshold based on the acquired information, and if the number of times that the accident has occurred exceeds a predetermined threshold, A score value indicating the quality of the route may be deducted. In addition, it is considered that a route with low road surface quality, such as uneven road surfaces or unpaved sections, should not be provided much in the guidance process.” (Ishikawa: Description – 79th-80th paragraphs, FIG. 2) Examiner Note: The examiner is interpreting the routes with low surface quality to present barriers to a driver including uneven roads or unpaved sections.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Ishikawa in order to create a safe and user-friendly moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Ishikawa’s evaluation device, method, and program as “it takes time and effort to collect the quality of each route through field inspections.” (Ishikawa: Description – 5th paragraph) Combining Yairi and Ishikawa would therefore “easily evaluate the quality of a route provided to a user” (Ishikawa: Description – 6th paragraph) in order to “provide appropriate routes to users, not only the road surface conditions such as unpaved areas and accident-prone points, but also the quality of various routes such as whether or not safe driving is being performed” (Ishikawa: Description – 5th paragraph).
Regarding Claim 3:
Yairi in view of Ishikawa in further view of Penilla, as shown in the rejection above, discloses the limitations of claim 2. Yairi does not teach but Ishikawa teaches:
The moving assist device according to claim 2, wherein the road barriers include a vibration generated during passing through the wheelchair route, and the route evaluation unit scores the road barrier related to the vibration on a basis of at least either a strength of the vibration and a distance by which the vibration continues, and evaluates the composite route on a basis of the total score including a score for the vibration., (“In addition, it is considered that a route with low road surface quality, such as uneven road surfaces or unpaved sections, should not be provided much in the guidance process. Therefore, the information distribution device 10 acquires information indicating vibrations that occur while the user U is moving along a predetermined route from the terminal device 100 used by the user U. For example, the information distribution device 10 acquires information indicating the acceleration acquired by the terminal device 100 using an acceleration sensor or the like, and based on the acquired information, strong vibration generated when the user U moves along a predetermined route. Identify sheath frequency. And the information delivery apparatus 10 may deduct the score value which shows the quality of the path | route, when the strength and frequency of the identified vibration exceed a predetermined threshold value.” (Ishikawa: Description – 79th paragraph, FIG. 2) Examiner Note: The examiner is interpreting the routes with low surface quality to present barriers to a driver including uneven roads or unpaved sections.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Ishikawa in order to create a safe and user-friendly moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Ishikawa’s evaluation device, method, and program as “it takes time and effort to collect the quality of each route through field inspections.” (Ishikawa: Description – 5th paragraph) Combining Yairi and Ishikawa would therefore “easily evaluate the quality of a route provided to a user” (Ishikawa: Description – 6th paragraph) in order to “provide appropriate routes to users, not only the road surface conditions such as unpaved areas and accident-prone points, but also the quality of various routes such as whether or not safe driving is being performed” (Ishikawa: Description – 5th paragraph).
Regarding Claim 4:
Yairi in view of Ishikawa in further view of Penilla, as shown in the rejection above, discloses the limitations of claim 1. Yairi further teaches:
[…] involved in moving of the wheelchair user is present, […], (“if the user moves in the wheelchair” (Yairi: Best Mode for Carrying out the Invention – 62nd paragraph))
Yairi does not teach but Ishikawa teaches:
[…] at least one of information related to a getting-on/off operation of the wheelchair, information related to a parking skill, and information related to a demand for equipment of the parking lot., (“The “user information” is various information related to the user, such as demographic attributes such as the user's name and age, and psychographic attributes such as hobbies and preferences.” (Ishikawa: Description – 27th paragraph) Examiner Note: The examiner is interpreting the user information to include information related to a parking skill based on psychographic attributes including the user’s preferences.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Ishikawa in order to create a safe and user-friendly moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Ishikawa’s evaluation device, method, and program as “it takes time and effort to collect the quality of each route through field inspections.” (Ishikawa: Description – 5th paragraph) Combining Yairi and Ishikawa would therefore “easily evaluate the quality of a route provided to a user” (Ishikawa: Description – 6th paragraph) in order to “provide appropriate routes to users, not only the road surface conditions such as unpaved areas and accident-prone points, but also the quality of various routes such as whether or not safe driving is being performed” (Ishikawa: Description – 5th paragraph).
Yairi in view of Ishikawa does not teach but Penilla teaches:
The moving assist device according to claim 1, further comprising: a storage unit that stores a parking lot specification information related to a specification of the parking lot and a parking lot utilization status information related to a utilization status of the parking lot; and a parking lot barrier determination unit that determines whether or not an object or an action with a probability of becoming the parking lot barrier for a user, (“The following embodiments will also provide examples of ways a cloud processing service, together with physical sensors, can allow vehicles, structures and objects to become aware of each other, share locations, measurements and mapping data, intended paths and other metrics along with remote administration of the same. The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc.” (Penilla: Detailed Embodiments – 63rd-64th paragraphs) Examiner Note: The examiner is interpreting the cloud processing service to be the storage unit and parking lot barrier determination unit in this case based on its ability to store the mapping data and include locations of barriers and obstacles within the parking lot.)
[…] on a basis of the parking lot specification information and the parking lot utilization status information, wherein the parking lot utilization status information includes […], (“The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc.” (Penilla: Detailed Embodiments – 64th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi in view of Ishikawa with these above aforementioned teachings from Penilla in order to create an effective and safe moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Penilla’s systems for automatic driverless movement for self-parking processing as “technology has been advancing, yet accidents occur far too often. There is a need for ways to implement technology to assist drivers to avoid or reduce accidents.” (Penilla: Background – 8th paragraph) Combining Yairi and Penilla would therefore create “methods, computer systems, and servers for processing collision avoidance feedback to vehicles using vehicle-to-vehicle wireless communication” (Penilla: Summary – 10th paragraph).
Regarding Claim 5:
Yairi in view of Ishikawa in further view of Penilla, as shown in the rejection above, discloses the limitations of claim 2. Yairi further teaches:
[…] involved in moving of the wheelchair user is present, […], (“if the user moves in the wheelchair” (Yairi: Best Mode for Carrying out the Invention – 62nd paragraph))
Yairi does not teach but Ishikawa teaches:
[…] at least one of information related to a getting-on/off operation of the wheelchair, information related to a parking skill, and information related to a demand for equipment of the parking lot., (“The “user information” is various information related to the user, such as demographic attributes such as the user's name and age, and psychographic attributes such as hobbies and preferences.” (Ishikawa: Description – 27th paragraph) Examiner Note: The examiner is interpreting the user information to include information related to a parking skill based on psychographic attributes including the user’s preferences.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Ishikawa in order to create a safe and user-friendly moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Ishikawa’s evaluation device, method, and program as “it takes time and effort to collect the quality of each route through field inspections.” (Ishikawa: Description – 5th paragraph) Combining Yairi and Ishikawa would therefore “easily evaluate the quality of a route provided to a user” (Ishikawa: Description – 6th paragraph) in order to “provide appropriate routes to users, not only the road surface conditions such as unpaved areas and accident-prone points, but also the quality of various routes such as whether or not safe driving is being performed” (Ishikawa: Description – 5th paragraph).
Yairi in view of Ishikawa does not teach but Penilla teaches:
The moving assist device according to claim 2, further comprising: a storage unit that stores a parking lot specification information related to a specification of the parking lot and a parking lot utilization status information related to a utilization status of the parking lot; and a parking lot barrier determination unit that determines whether or not an object or an action with a probability of becoming the parking lot barrier for a user, (“The following embodiments will also provide examples of ways a cloud processing service, together with physical sensors, can allow vehicles, structures and objects to become aware of each other, share locations, measurements and mapping data, intended paths and other metrics along with remote administration of the same. The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc.” (Penilla: Detailed Embodiments – 63rd-64th paragraphs) Examiner Note: The examiner is interpreting the cloud processing service to be the storage unit and parking lot barrier determination unit in this case based on its ability to store the mapping data and include locations of barriers and obstacles within the parking lot.)
[…] on a basis of the parking lot specification information and the parking lot utilization status information, wherein the parking lot utilization status information includes […], (“The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc.” (Penilla: Detailed Embodiments – 64th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi in view of Ishikawa with these above aforementioned teachings from Penilla in order to create an effective and safe moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Penilla’s systems for automatic driverless movement for self-parking processing as “technology has been advancing, yet accidents occur far too often. There is a need for ways to implement technology to assist drivers to avoid or reduce accidents.” (Penilla: Background – 8th paragraph) Combining Yairi and Penilla would therefore create “methods, computer systems, and servers for processing collision avoidance feedback to vehicles using vehicle-to-vehicle wireless communication” (Penilla: Summary – 10th paragraph).
Regarding Claim 6:
Yairi in view of Ishikawa in further view of Penilla, as shown in the rejection above, discloses the limitations of claim 3. Yairi further teaches:
[…] involved in moving of the wheelchair user is present, […], (“if the user moves in the wheelchair” (Yairi: Best Mode for Carrying out the Invention – 62nd paragraph))
Yairi does not teach but Ishikawa teaches:
[…] at least one of information related to a getting-on/off operation of the wheelchair, information related to a parking skill, and information related to a demand for equipment of the parking lot., (“The “user information” is various information related to the user, such as demographic attributes such as the user's name and age, and psychographic attributes such as hobbies and preferences.” (Ishikawa: Description – 27th paragraph) Examiner Note: The examiner is interpreting the user information to include information related to a parking skill based on psychographic attributes including the user’s preferences.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Ishikawa in order to create a safe and user-friendly moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Ishikawa’s evaluation device, method, and program as “it takes time and effort to collect the quality of each route through field inspections.” (Ishikawa: Description – 5th paragraph) Combining Yairi and Ishikawa would therefore “easily evaluate the quality of a route provided to a user” (Ishikawa: Description – 6th paragraph) in order to “provide appropriate routes to users, not only the road surface conditions such as unpaved areas and accident-prone points, but also the quality of various routes such as whether or not safe driving is being performed” (Ishikawa: Description – 5th paragraph).
Yairi in view of Ishikawa does not teach but Penilla teaches:
The moving assist device according to claim 3, further comprising: a storage unit that stores a parking lot specification information related to a specification of the parking lot and a parking lot utilization status information related to a utilization status of the parking lot; and a parking lot barrier determination unit that determines whether or not an object or an action with a probability of becoming the parking lot barrier for a user, (“The following embodiments will also provide examples of ways a cloud processing service, together with physical sensors, can allow vehicles, structures and objects to become aware of each other, share locations, measurements and mapping data, intended paths and other metrics along with remote administration of the same. The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc.” (Penilla: Detailed Embodiments – 63rd-64th paragraphs) Examiner Note: The examiner is interpreting the cloud processing service to be the storage unit and parking lot barrier determination unit in this case based on its ability to store the mapping data and include locations of barriers and obstacles within the parking lot.)
[…] on a basis of the parking lot specification information and the parking lot utilization status information, wherein the parking lot utilization status information includes […], (“The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc.” (Penilla: Detailed Embodiments – 64th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi in view of Ishikawa with these above aforementioned teachings from Penilla in order to create an effective and safe moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Penilla’s systems for automatic driverless movement for self-parking processing as “technology has been advancing, yet accidents occur far too often. There is a need for ways to implement technology to assist drivers to avoid or reduce accidents.” (Penilla: Background – 8th paragraph) Combining Yairi and Penilla would therefore create “methods, computer systems, and servers for processing collision avoidance feedback to vehicles using vehicle-to-vehicle wireless communication” (Penilla: Summary – 10th paragraph).
Regarding Claim 7:
Yairi in view of Ishikawa in further view of Penilla, as shown in the rejection above, discloses the limitations of claim 1. Yairi further teaches:
[…] wherein the map generation unit displays an icon that indicates the parking lot on the recommended route, […], (“The self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system comprises a database to store therein sidewalk data and map data, and information processing means to retrieve the database based on the moving support information received through a communication network, compute a guide route of the sidewalk to a destination depending on each disability condition from the sidewalk data and output an electronic map in which the guide route is combined with the map data. Additionally, the self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system further comprises a communications terminal connected to the communication network to display the electronic map received from the information processing means.” (Yairi: Disclosure of the Invention – 11th paragraph, FIG. 5) Examiner Note: The examiner is interpreting the self-sustained moving support system to be the map generation unit and to display an icon indicating a parking lot (interpreted as the destination in this case) based on FIG. 5.)
Yairi does not teach but Penilla teaches:
The moving assist device according to claim 1, further comprising: a parking lot booking processing unit that is able to communicate with a parking lot booking system that manages the parking lot,, (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance.” (Penilla: Detailed Embodiments – 122nd paragraph, FIG. 17))
[…] and the parking lot booking processing unit transmits a booking request for a parking lot corresponding to the icon to the parking lot booking system in a case in which the parking lot booking processing unit detects an input to the icon., (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance. Once user 180 elects a parking space, parking time and or charging time and space, he or she will be provided instructions for arriving at the destination parking/charging location. Instructions for auto parking may also be sent to the user's vehicle to allow the user to leave their vehicle at an auto park queue location and walk away while the vehicle is left behind to automatically park without human interaction. Instructions can also be provided to the driver in the form of audio and/or video images (e.g., via a speaker and a display of the vehicle, or linked portable device). The example 1700 shows a listing of transactional data that may include but is not limited to the shown.” (Penilla: Detailed Embodiments – 122nd-123rd paragraphs, FIG. 17) Examiner Note: The examiner is interpreting the parking lot to be represented by an icon based on the reservation interface onboard the vehicle as well as the display of directions, maps, and the destination location of the parking lot during the reservation process.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Penilla in order to create an effective and safe moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Penilla’s systems for automatic driverless movement for self-parking processing as “technology has been advancing, yet accidents occur far too often. There is a need for ways to implement technology to assist drivers to avoid or reduce accidents.” (Penilla: Background – 8th paragraph) Combining Yairi and Penilla would therefore create “methods, computer systems, and servers for processing collision avoidance feedback to vehicles using vehicle-to-vehicle wireless communication” (Penilla: Summary – 10th paragraph).
Regarding Claim 8:
Yairi in view of Ishikawa in further view of Penilla, as shown in the rejection above, discloses the limitations of claim 2. Yairi further teaches:
[…] wherein the map generation unit displays an icon that indicates the parking lot on the recommended route, […], (“The self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system comprises a database to store therein sidewalk data and map data, and information processing means to retrieve the database based on the moving support information received through a communication network, compute a guide route of the sidewalk to a destination depending on each disability condition from the sidewalk data and output an electronic map in which the guide route is combined with the map data. Additionally, the self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system further comprises a communications terminal connected to the communication network to display the electronic map received from the information processing means.” (Yairi: Disclosure of the Invention – 11th paragraph, FIG. 5) Examiner Note: The examiner is interpreting the self-sustained moving support system to be the map generation unit and to display an icon indicating a parking lot (interpreted as the destination in this case) based on FIG. 5.)
Yairi does not teach but Penilla teaches:
The moving assist device according to claim 2, further comprising: a parking lot booking processing unit that is able to communicate with a parking lot booking system that manages the parking lot,, (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance.” (Penilla: Detailed Embodiments – 122nd paragraph, FIG. 17))
[…] and the parking lot booking processing unit transmits a booking request for a parking lot corresponding to the icon to the parking lot booking system in a case in which the parking lot booking processing unit detects an input to the icon., (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance. Once user 180 elects a parking space, parking time and or charging time and space, he or she will be provided instructions for arriving at the destination parking/charging location. Instructions for auto parking may also be sent to the user's vehicle to allow the user to leave their vehicle at an auto park queue location and walk away while the vehicle is left behind to automatically park without human interaction. Instructions can also be provided to the driver in the form of audio and/or video images (e.g., via a speaker and a display of the vehicle, or linked portable device). The example 1700 shows a listing of transactional data that may include but is not limited to the shown.” (Penilla: Detailed Embodiments – 122nd-123rd paragraphs, FIG. 17) Examiner Note: The examiner is interpreting the parking lot to be represented by an icon based on the reservation interface onboard the vehicle as well as the display of directions, maps, and the destination location of the parking lot during the reservation process.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Penilla in order to create an effective and safe moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Penilla’s systems for automatic driverless movement for self-parking processing as “technology has been advancing, yet accidents occur far too often. There is a need for ways to implement technology to assist drivers to avoid or reduce accidents.” (Penilla: Background – 8th paragraph) Combining Yairi and Penilla would therefore create “methods, computer systems, and servers for processing collision avoidance feedback to vehicles using vehicle-to-vehicle wireless communication” (Penilla: Summary – 10th paragraph).
Regarding Claim 9:
Yairi in view of Ishikawa in further view of Penilla, as shown in the rejection above, discloses the limitations of claim 3. Yairi further teaches:
[…] wherein the map generation unit displays an icon that indicates the parking lot on the recommended route, […], (“The self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system comprises a database to store therein sidewalk data and map data, and information processing means to retrieve the database based on the moving support information received through a communication network, compute a guide route of the sidewalk to a destination depending on each disability condition from the sidewalk data and output an electronic map in which the guide route is combined with the map data. Additionally, the self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system further comprises a communications terminal connected to the communication network to display the electronic map received from the information processing means.” (Yairi: Disclosure of the Invention – 11th paragraph, FIG. 5) Examiner Note: The examiner is interpreting the self-sustained moving support system to be the map generation unit and to display an icon indicating a parking lot (interpreted as the destination in this case) based on FIG. 5.)
Yairi does not teach but Penilla teaches:
The moving assist device according to claim 3, further comprising: a parking lot booking processing unit that is able to communicate with a parking lot booking system that manages the parking lot,, (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance.” (Penilla: Detailed Embodiments – 122nd paragraph, FIG. 17))
[…] and the parking lot booking processing unit transmits a booking request for a parking lot corresponding to the icon to the parking lot booking system in a case in which the parking lot booking processing unit detects an input to the icon., (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance. Once user 180 elects a parking space, parking time and or charging time and space, he or she will be provided instructions for arriving at the destination parking/charging location. Instructions for auto parking may also be sent to the user's vehicle to allow the user to leave their vehicle at an auto park queue location and walk away while the vehicle is left behind to automatically park without human interaction. Instructions can also be provided to the driver in the form of audio and/or video images (e.g., via a speaker and a display of the vehicle, or linked portable device). The example 1700 shows a listing of transactional data that may include but is not limited to the shown.” (Penilla: Detailed Embodiments – 122nd-123rd paragraphs, FIG. 17) Examiner Note: The examiner is interpreting the parking lot to be represented by an icon based on the reservation interface onboard the vehicle as well as the display of directions, maps, and the destination location of the parking lot during the reservation process.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Penilla in order to create an effective and safe moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Penilla’s systems for automatic driverless movement for self-parking processing as “technology has been advancing, yet accidents occur far too often. There is a need for ways to implement technology to assist drivers to avoid or reduce accidents.” (Penilla: Background – 8th paragraph) Combining Yairi and Penilla would therefore create “methods, computer systems, and servers for processing collision avoidance feedback to vehicles using vehicle-to-vehicle wireless communication” (Penilla: Summary – 10th paragraph).
Regarding Claim 10:
Yairi in view of Ishikawa in further view of Penilla, as shown in the rejection above, discloses the limitations of claim 4. Yairi further teaches:
[…] wherein the map generation unit displays an icon that indicates the parking lot on the recommended route, […], (“The self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system comprises a database to store therein sidewalk data and map data, and information processing means to retrieve the database based on the moving support information received through a communication network, compute a guide route of the sidewalk to a destination depending on each disability condition from the sidewalk data and output an electronic map in which the guide route is combined with the map data. Additionally, the self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system further comprises a communications terminal connected to the communication network to display the electronic map received from the information processing means.” (Yairi: Disclosure of the Invention – 11th paragraph, FIG. 5) Examiner Note: The examiner is interpreting the self-sustained moving support system to be the map generation unit and to display an icon indicating a parking lot (interpreted as the destination in this case) based on FIG. 5.)
Yairi does not teach but Penilla teaches:
The moving assist device according to claim 4, further comprising: a parking lot booking processing unit that is able to communicate with a parking lot booking system that manages the parking lot,, (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance.” (Penilla: Detailed Embodiments – 122nd paragraph, FIG. 17))
[…] and the parking lot booking processing unit transmits a booking request for a parking lot corresponding to the icon to the parking lot booking system in a case in which the parking lot booking processing unit detects an input to the icon., (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance. Once user 180 elects a parking space, parking time and or charging time and space, he or she will be provided instructions for arriving at the destination parking/charging location. Instructions for auto parking may also be sent to the user's vehicle to allow the user to leave their vehicle at an auto park queue location and walk away while the vehicle is left behind to automatically park without human interaction. Instructions can also be provided to the driver in the form of audio and/or video images (e.g., via a speaker and a display of the vehicle, or linked portable device). The example 1700 shows a listing of transactional data that may include but is not limited to the shown.” (Penilla: Detailed Embodiments – 122nd-123rd paragraphs, FIG. 17) Examiner Note: The examiner is interpreting the parking lot to be represented by an icon based on the reservation interface onboard the vehicle as well as the display of directions, maps, and the destination location of the parking lot during the reservation process.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Penilla in order to create an effective and safe moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Penilla’s systems for automatic driverless movement for self-parking processing as “technology has been advancing, yet accidents occur far too often. There is a need for ways to implement technology to assist drivers to avoid or reduce accidents.” (Penilla: Background – 8th paragraph) Combining Yairi and Penilla would therefore create “methods, computer systems, and servers for processing collision avoidance feedback to vehicles using vehicle-to-vehicle wireless communication” (Penilla: Summary – 10th paragraph).
Regarding Claim 11:
Yairi in view of Ishikawa in further view of Penilla, as shown in the rejection above, discloses the limitations of claim 5. Yairi further teaches:
[…] wherein the map generation unit displays an icon that indicates the parking lot on the recommended route, […], (“The self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system comprises a database to store therein sidewalk data and map data, and information processing means to retrieve the database based on the moving support information received through a communication network, compute a guide route of the sidewalk to a destination depending on each disability condition from the sidewalk data and output an electronic map in which the guide route is combined with the map data. Additionally, the self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system further comprises a communications terminal connected to the communication network to display the electronic map received from the information processing means.” (Yairi: Disclosure of the Invention – 11th paragraph, FIG. 5) Examiner Note: The examiner is interpreting the self-sustained moving support system to be the map generation unit and to display an icon indicating a parking lot (interpreted as the destination in this case) based on FIG. 5.)
Yairi does not teach but Penilla teaches:
The moving assist device according to claim 5, further comprising: a parking lot booking processing unit that is able to communicate with a parking lot booking system that manages the parking lot,, (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance.” (Penilla: Detailed Embodiments – 122nd paragraph, FIG. 17))
[…] and the parking lot booking processing unit transmits a booking request for a parking lot corresponding to the icon to the parking lot booking system in a case in which the parking lot booking processing unit detects an input to the icon., (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance. Once user 180 elects a parking space, parking time and or charging time and space, he or she will be provided instructions for arriving at the destination parking/charging location. Instructions for auto parking may also be sent to the user's vehicle to allow the user to leave their vehicle at an auto park queue location and walk away while the vehicle is left behind to automatically park without human interaction. Instructions can also be provided to the driver in the form of audio and/or video images (e.g., via a speaker and a display of the vehicle, or linked portable device). The example 1700 shows a listing of transactional data that may include but is not limited to the shown.” (Penilla: Detailed Embodiments – 122nd-123rd paragraphs, FIG. 17) Examiner Note: The examiner is interpreting the parking lot to be represented by an icon based on the reservation interface onboard the vehicle as well as the display of directions, maps, and the destination location of the parking lot during the reservation process.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Penilla in order to create an effective and safe moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Penilla’s systems for automatic driverless movement for self-parking processing as “technology has been advancing, yet accidents occur far too often. There is a need for ways to implement technology to assist drivers to avoid or reduce accidents.” (Penilla: Background – 8th paragraph) Combining Yairi and Penilla would therefore create “methods, computer systems, and servers for processing collision avoidance feedback to vehicles using vehicle-to-vehicle wireless communication” (Penilla: Summary – 10th paragraph).
Regarding Claim 12:
Yairi in view of Ishikawa in further view of Penilla, as shown in the rejection above, discloses the limitations of claim 6. Yairi further teaches:
[…] wherein the map generation unit displays an icon that indicates the parking lot on the recommended route, […], (“The self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system comprises a database to store therein sidewalk data and map data, and information processing means to retrieve the database based on the moving support information received through a communication network, compute a guide route of the sidewalk to a destination depending on each disability condition from the sidewalk data and output an electronic map in which the guide route is combined with the map data. Additionally, the self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system further comprises a communications terminal connected to the communication network to display the electronic map received from the information processing means.” (Yairi: Disclosure of the Invention – 11th paragraph, FIG. 5) Examiner Note: The examiner is interpreting the self-sustained moving support system to be the map generation unit and to display an icon indicating a parking lot (interpreted as the destination in this case) based on FIG. 5.)
Yairi does not teach but Penilla teaches:
The moving assist device according to claim 6, further comprising: a parking lot booking processing unit that is able to communicate with a parking lot booking system that manages the parking lot,, (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance.” (Penilla: Detailed Embodiments – 122nd paragraph, FIG. 17))
[…] and the parking lot booking processing unit transmits a booking request for a parking lot corresponding to the icon to the parking lot booking system in a case in which the parking lot booking processing unit detects an input to the icon., (“FIG. 17 shows an example system 1700 where a user 180 may interact remotely through the use of cloud processing 120 with a reservation system tasked with providing information to users regarding the availability of networked connected parking spots, whether physical or virtual as well as reservation and payment facilities 1504. Users may remotely, though the use of a reservation interface on board a vehicle, remote internet connected device, mobile application etc. to search for and reserve parking and charging faculties in advance. A user may share the address, zip code or city they will be traveling to and would like to locate, reserve and purchase parking and or charging time in advance. Once user 180 elects a parking space, parking time and or charging time and space, he or she will be provided instructions for arriving at the destination parking/charging location. Instructions for auto parking may also be sent to the user's vehicle to allow the user to leave their vehicle at an auto park queue location and walk away while the vehicle is left behind to automatically park without human interaction. Instructions can also be provided to the driver in the form of audio and/or video images (e.g., via a speaker and a display of the vehicle, or linked portable device). The example 1700 shows a listing of transactional data that may include but is not limited to the shown.” (Penilla: Detailed Embodiments – 122nd-123rd paragraphs, FIG. 17) Examiner Note: The examiner is interpreting the parking lot to be represented by an icon based on the reservation interface onboard the vehicle as well as the display of directions, maps, and the destination location of the parking lot during the reservation process.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yairi with these above aforementioned teachings from Penilla in order to create an effective and safe moving assist device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yairi’s self-sustained moving support system, method, and recording medium with Penilla’s systems for automatic driverless movement for self-parking processing as “technology has been advancing, yet accidents occur far too often. There is a need for ways to implement technology to assist drivers to avoid or reduce accidents.” (Penilla: Background – 8th paragraph) Combining Yairi and Penilla would therefore create “methods, computer systems, and servers for processing collision avoidance feedback to vehicles using vehicle-to-vehicle wireless communication” (Penilla: Summary – 10th paragraph).
Regarding Claim 13:
Yairi in view of Ishikawa in further view of Penilla, as shown in the rejection above, discloses the limitations of claim 1. Yairi further teaches:
A moving assist system comprising: the moving assist device according to claim 1; and a user terminal that includes a display unit for displaying the assist map., (“output an electronic map in which the guide route is combined with the map data. Additionally, the self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system further comprises a communications terminal connected to the communication network to display the electronic map received from the information processing means.” (Yairi: Disclosure of the Invention – 11th-12th paragraphs) Examiner Note: The examiner is interpreting the communications terminal to be the user terminal based on its ability to display the electronic map.)
Regarding Claim 14:
Yairi in view of Ishikawa in further view of Penilla, as shown in the rejection above, discloses the limitations of claim 2. Yairi further teaches:
A moving assist system comprising: the moving assist device according to claim 2; and a user terminal that includes a display unit for displaying the assist map., (“output an electronic map in which the guide route is combined with the map data. Additionally, the self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system further comprises a communications terminal connected to the communication network to display the electronic map received from the information processing means.” (Yairi: Disclosure of the Invention – 11th-12th paragraphs) Examiner Note: The examiner is interpreting the communications terminal to be the user terminal based on its ability to display the electronic map.)
Regarding Claim 15:
Yairi in view of Ishikawa in further view of Penilla, as shown in the rejection above, discloses the limitations of claim 3. Yairi further teaches:
A moving assist system comprising: the moving assist device according to claim 3; and a user terminal that includes a display unit for displaying the assist map., (“output an electronic map in which the guide route is combined with the map data. Additionally, the self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system further comprises a communications terminal connected to the communication network to display the electronic map received from the information processing means.” (Yairi: Disclosure of the Invention – 11th-12th paragraphs) Examiner Note: The examiner is interpreting the communications terminal to be the user terminal based on its ability to display the electronic map.)
Regarding Claim 16:
Yairi in view of Ishikawa in further view of Penilla, as shown in the rejection above, discloses the limitations of claim 4. Yairi further teaches:
A moving assist system comprising: the moving assist device according to claim 4; and a user terminal that includes a display unit for displaying the assist map., (“output an electronic map in which the guide route is combined with the map data. Additionally, the self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system further comprises a communications terminal connected to the communication network to display the electronic map received from the information processing means.” (Yairi: Disclosure of the Invention – 11th-12th paragraphs) Examiner Note: The examiner is interpreting the communications terminal to be the user terminal based on its ability to display the electronic map.)
Regarding Claim 17:
Yairi in view of Ishikawa in further view of Penilla, as shown in the rejection above, discloses the limitations of claim 7. Yairi further teaches:
A moving assist system comprising: the moving assist device according to claim 7; and a user terminal that includes a display unit for displaying the assist map., (“output an electronic map in which the guide route is combined with the map data. Additionally, the self-sustained moving support system of the present invention is characterized in that the self-sustained moving support system further comprises a communications terminal connected to the communication network to display the electronic map received from the information processing means.” (Yairi: Disclosure of the Invention – 11th-12th paragraphs) Examiner Note: The examiner is interpreting the communications terminal to be the user terminal based on its ability to display the electronic map.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667